Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether or not “a cassette” is positively recited, as the heat sterilizer is only taught to comprise an oven, and the oven is merely capable of holding a cassette.
Regarding claim 1, the limitation “the instruments” in line 2 lacks sufficient antecedent basis. 

Claims 2-9 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-6 will be overcome as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schøning (WO 2015086019 A2, provided in Applicant’s IDS of 6/12/2020).
Regarding claim 1, Schøning teaches a heat sterilizer comprising an oven (Fig. 3, Abstract: oven(12))
wherein a cassette can be positioned with a view to heating which cassette may hold the instruments, materials to be sterilized (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; Fig. 3: food products held in tray), 
characterized in that the cassette (1) comprises a tray (2) (Fig. 3, Abstract: food product tray(1)) 
having a lid (3) (Fig. 3, Abstract: lid(2)) made of metal (Abstract: made using a basic material (3) such as aluminum)
and provided with a coating (4) on the inside, said coating comprising materials with a high emissivity (Abstract: providing said material (3) with a coating (4) comprising at least two layers (9 and 10), of which at least one of the materials has a high emission value).
Regarding claim 2, Schøning teaches the heat sterilizer according to claim 1, as set forth above, and further teaches characterized in that the oven (12) is provided with electrically heated contact elements (14, 15, 16) which elements may abut on the tray (2) and lid (3) of the cassette (1) (Abstract: The oven (12) has heating elements (14-16) which may abut against the sides and bottom of the tray as
well as against the lid (2)).
Regarding claim 3, Schøning teaches the heat sterilizer according to claim 2, as set forth above, and further teaches characterized in that the contact elements (14, 15, 16) comprise resistance heating elements (pg. 11 lines 27-28: The said heating elements 14-16 may comprise electrothermal elements which may be divided into zones for zonal heating of the tray) 
and/or induction heating elements (pg. 11 lines 30-31, pg 12 lines 1-6: In addition, it will be possible to incorporate in radiation heating elements, microwave elements, induction elements either separately and/or in combination. Using induction ovens, it is possible to arrange a non-shown magnetic
intermediate piece between the induction coil and the tray, said piece being movable to and from the tray completely corresponding to the previously mentioned heating elements 14-16).
Regarding claim 4, Schøning teaches the heat sterilizing according to claim 2, as set forth above, and further teaches characterized in that the contact elements (14, 15) are displaceable and/or turnable relative to the tray (2) and lid (3) of the cassette (1) with a view to easy insertion and removal of the cassette (1) following the heat treatment (pg. 5 lines 19-23: By mounting actuators on the individual contact elements, as specified in claim 8, these actuators can be activated when the tray is placed in the oven, and thereby ease the insertion of the tray, and further, when heating is completed, said actuators can move the elements away from the tray to ensure easy removal of the tray from the oven; Fig. 3, pg. 10 lines 23-25: In order to ease both the insertion and the removal of the tray, some or all of the heating elements may be moved to and from the tray by means of 25 actuators 17 which may also be swingable as implied with arrows in fig. 3).
Regarding claim 7, Schøning teaches the heat sterilizer according to claim 3, as set forth above, and further teaches characterized in that the contact elements (14, 15) are displaceable and/or turnable relative to the tray (2) and lid (3) of the cassette (1) with a view to easy insertion and removal of the cassette (1) following the heat treatment (pg. 5 lines 19-23: By mounting actuators on the individual contact elements, as specified in claim 8, these actuators can be activated when the tray is placed in the oven, and thereby ease the insertion of the tray, and further, when heating is completed, said actuators can move the elements away from the tray to ensure easy removal of the tray from the oven; Fig. 3, pg. 10 lines 23-25: In order to ease both the insertion and the removal of the tray, some or all of the heating elements may be moved to and from the tray by means of 25 actuators 17 which may also be swingable as implied with arrows in fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schøning as applied to claims 1-4 above, and further in view of Troner (US 20150037020 A1).
Regarding claim 5, Schøning teaches the heat sterilizer according to claim 2, as set forth above, but does not teach characterized in that the power source of the elements (14, 15, 16) may be either stationary or mobile power supply. 
Troner teaches a heat sterilizer enclosure (Abstract: A device for sanitizing human hands. One embodiment, comprising of a casing shell containing a heating element, an air displacement means, and a cavity that is able to accommodate a human hand), wherein the power supply may be stationary (par. 37: The device has an electrical plug/cord 24 connected to a power supply 22) or mobile (par. 39: There are many alternative ways that my electric hand sanitizer can be implemented: [0040] A different power source can be used, for example--a battery). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schøning to have either an electrical cord or a battery, as taught by Troner, in order to power a heat sterilizer. 
Regarding claim 6, Schøning teaches use of the heat sterilizer mentioned in claim 1 for use in hospitals and clinics both stationary and mobile such as field and emergency clinics (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 8, Schøning modified by Troner teaches the heat sterilizer according to claim 3, as set forth above, and further teaches characterized in that the power source of the elements (14, 15, 16) may be either stationary or mobile power supply (see rejection for claim 5).
Regarding claim 9, Schøning modified by Troner teaches teaches the heat sterilizer according to claim 4, as set forth above, and further teaches characterized in that the power source of the elements (14, 15, 16) may be either stationary or mobile power supply (see rejection for claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796 

/KEVIN JOYNER/Primary Examiner, Art Unit 1799